DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: at page 1, first paragraph, the status of 16/287,855, 15/859,120, 14/679,384, and 13/722,004 should all be updated.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, hence claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the recitation of “a lateral insertion opening in a front
Claim 3 recites the limitation "the towing cable" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 3, the recitation of “optionally” renders the claim indefinite.  It is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
As to claim 7, the claim is redundant, as the limitation/feature is already in claim 2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 19-21 of U.S. Patent No. 8,998,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 8,998,538.  For example, the pipe replacement device comprising:  an expander, a lateral insertion opening (i.e. lateral insertion pocket), a towing cable, a reciprocating hammer, a jointed cutter, and a floating cutter are similarly recited. 
Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,022,249. Although the claims at the instant claims are fully encompassed by those of U.S. Patent No. 11,022,249.  For example, the pipe replacement device comprising:  an expander, a lateral insertion opening (i.e. opening), a towing cable, a reciprocating hammer, a jointed cutter, and a floating cutter are similarly recited. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Insofar as understood, claims 2, 3, and 7  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tjader (US 2007/0048091) in view of Hodgson (US 6,382,877) and Tjader (US 2007/0036613).
As to claim 2, Tjader ‘091 discloses a pipe replacement device, comprising:
an expander 108; and a jointed cutter 102 that abuts a front end of the expander.

	As to the lateral insertion opening, Hodson discloses an expander including a lateral insertion opening 27 to accept a towing cable anchor 28. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a lateral insertion opening as disclosed by Hodson , since doing so provides the expected benefit of securing a towing cable to the expander.
As to the reciprocating hammer, Tjader ‘613 discloses a reciprocating hammer 130 coupled behind an expander 120.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a reciprocating hammer as disclosed by Tjader ‘613, since doing so provides the expected benefit of breaking or splitting a pipe to be replaced.
As to claim 3, Hodgson disclosed wherein the towing cable anchor is optionally removable from an end of the towing cable (i.e. if the anchor 28 needs to be removed, then it is capable of being removed).
As to claim 7, Tjader ‘613 discloses a reciprocating hammer 130 coupled behind an expander 120.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a reciprocating hammer as disclosed by Tjader ‘613, since doing so provides the expected benefit of breaking or splitting a pipe to be replaced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL